Xa.ma.ii, J.
1. Where witnesses summoned by the defendant are present at the trial but are not examined, a new trial will not be granted on the ground that since the verdict the defendant has for the first time learned that they could have testified to facts material to his defense. Civil Code, § 5480.
:2. A motion for a new trial on the ground of' newly discovered evidence is not intended to serve the purpose of cross-examination. Hence, a new trial will not be granted where- the sole witness for the State testified that he bought whisky from the defendant, and, after a verdict of guilty, made affidavit that he did not mean that he had personally made the purchase, but that he had sent money for that purpose by an agent, who told him that he had bought it from the defendant. Civil Code, §§ 5480, 5366, 5282.

Judgment affirmed.


By Jive. Justices-.